Citation Nr: 0210546	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  97-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an right eye 
disorder, described as ephitelium abrasion secondary to eye 
trauma.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in June 1997, a 
transcript of which is of record.

In view of the Board's favorable decision herein and inasmuch 
as the veteran claims that she has an acquired psychiatric 
disorder secondary to a right eye disorder, the issue is 
recharacterized as shown on the title page, and remanded for 
further development.


FINDINGS OF FACT

1.  While the veteran was in the military service she was 
struck with a guidon and sustained an injury to her right 
eye.

2.  Competent medical evidence attributes recurrent corneal 
epithelial abrasion of the veteran's right eye, with corneal 
scarring and persistent keratitis, to the right eye injury 
she sustained in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
recurrent corneal epithelial abrasion of the right eye, with 
corneal scarring and persistent keratitis, was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, at the outset, that the VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  VA has met its duties to notify and to assist the 
veteran under the VCAA in regard to the issue of service 
connection for a right eye disorder.

Background.  The veteran's April 1983 enlistment examination 
noted 20/30 vision in the right eye, and 20/20 vision in the 
left eye.  In November 1983 at the recruit training center 
her vision was noted to be 20/30 in the right eye, and 20/25 
in the left eye.  An eye examination was advised at a later 
date.

Service medical records dated in October 1984 reflect that 
the veteran complained of nose and eye problems due to trauma 
in January 1984 when she was struck on the right side of her 
face.  The examiner noted that she had been hit just under 
the inferior eye, 8 months ago.  She had intermittent 
nosebleeds and twitching of the right eye.  The diagnoses 
were a nervous tic and mild right nasal irritation.

In August 1995, the veteran file a claim for a bilateral eye 
disorder alleging that she was struck on the right eye and 
nose area in December 1983 by a flagpole.  

By rating action in January 1996 the RO denied the claim as 
no evidence was presented to support the occurrence of the 
right eye injury during service.

In June 1996, the veteran file a claim for bilateral glaucoma 
and chronic recurrent epithelium abrasion of the right eye.

By rating action in July 1996 the RO denied the claim for a 
bilateral eye disorder as no evidence was presented to 
support the occurrence of the right eye injury during 
service.  In addition there was no evidence of treatment for 
the claimed disability immediately after discharge and for 
almost 12 years after service.

In a June 1997 personal hearing, the veteran testified that 
she was in boot camp practicing for her graduation ceremony.  
It was on a weekend and they were not supervised by the 
company commander.  During practice, a girl in front of her 
who was carrying the flag turned in the opposite direction 
and hit her on the right side of her face on her eye and 
nose.  Her eye and nose started to bleed.  The other soldiers 
all agreed that she should not report the injury.  As a 
consequence she suffered from nose bleeds, blurred vision, 
palpitations and discomfort on the right side of her face.  
She kept silent for several days and finally went to her 
company commander who told her that since she was leaving 
that week for her new assignment she should wait to report 
it.

The veteran testified that doctors at her new post told her 
that her nose bleeding was caused by the difference in the 
climate and her palpation's on her face were caused by 
stress.  The hearing officer attempted to clarify that the 
claim they were discussing was an eye condition.  The veteran 
then described the eye condition as blurred vision, pain in 
the eye and palpitation in the side of the cheek bone.  She 
stated that during the time that she complained about her 
eye, she was never referred to a cornea specialist or 
ophthalmologist to determine whether there was any type of 
injury or whether the blow had brought about any type of 
consequences.  She claimed that as a consequence of the blow 
she had corneal scarring which prevented her ephitelium from 
sealing properly.  She had seen several specialists over the 
years, including Dr. Cristobal Mendez, a cornea specialist.  
A statement from Dr. Mendez dated in June 1997 was submitted 
at the hearing which stated, 

I certify that [the veteran] suffers from 
recurrent corneal abrasions in her right 
eye.  She was seen by me on January 24, 
1997, referred by Dr. Taboas.  Her 
eyesight was 20/25 and 20/20.  During the 
night her eyelid strongly adheres, and 
when she tries to open her eye, the first 
layer of the ephitelium becomes detached, 
causing a lot of pain and blurred vision 
until the ephitelium recovers.  This 
occurred after trauma while in the 
military service.  This condition may be 
present for years before improving.  It 
is clear and well established that the 
condition can be improved but cannot be 
eradicated.

In a July 1997 VA examination, the examiner noted that the 
veteran referred to a history of a right eye trauma during 
active service.  Her visual acuity was right eye vision 20/30 
uncorrected far, corrected near 20/25, and 20/25 corrected 
far.  Her visual acuity left eye was 20/30 far, and 20/20 
near and 20/25 far vision corrected.  There was no diplopia 
or visual field deficits.  The examiner diagnosed recurrent 
corneal epithelial abrasion which definitely could be 
associated with previous history of trauma to the right eye; 
presbyopia; and suspected glaucoma.

A medical opinion was offered in September 1997 by the RO 
decision board medical advisor who noted the veteran claimed 
a right eye disability as a result of a facial injury in 
January 1984.  She acknowledged that she did not seek medical 
attention at that time.  Service medical records show she was 
seen in October 1984 for complaints of intermittent right 
nosebleeds and twitching of the lower right lid manifested 
intermediately since the injury in January 1984.  The 
examiner noted the facial structure including the eyes was 
completely unremarkable.  He described a mild nasal 
irritation and attributed symptoms to a "nervous tic."  The 
veteran's separation examination in November 1985 was 
negative for eye complaints or objective findings of right 
eye (intraocular or extraocular) disability.  A VA 
examination in May 1987 noted no abnormal findings as to the 
eyes.  There is no evidence of opthalmological treatment 
between 1985 to 1996.   The veteran submitted evidence of 
treatment during 1996 from 2 different private 
ophthalmologists confirming a diagnosis of recurrent right 
corneal abrasions.  In a VA ophthalmologist examination in 
July 1997 the diagnosis was recurrent corneal epithelial 
abrasion definitely associated with a previous history of 
trauma to the right eye during active duty.  

In summary, the rating board medical advisor opined that the 
preponderance of the medical evidence was against the 
probability of a positive association between the veteran's 
current right eye disability and the remote right cheek and 
nose injury suffered in service.  He stated, "I understand 
VA ophthalmologist's opinion was most likely based on medical 
principles suggesting a relationship and the history given by 
veteran, not on the pertinent facts on the instant case, 
which in my estimation, have been rebutted by medical 
evidence in C-folder."

A February 2000 letter from the Hyde Park Ophthalmology Group 
to the VAMC noted that the veteran had been evaluated as 
requested.  The report noted that the veteran had been told 
by several ophthalmologists that she had recurrent erosion 
syndrome but no treatment had improved it.  She used Muro 128 
drops for 7 years.  She underwent punctal occlusion but found 
the procedure extremely painful.  She had sensation of 
extreme dryness.  Her eyes literally get stuck together.  At 
some point a neurological disease was considered (the 
examiner suspected it was ocular myasthenia).  She had MRI 
and carotid tests which were normal.  She was seen by several 
specialists who agreed she most likely had recurrent erosion 
symptom.  The diagnoses were as follows:  central corneal 
opacities, OD, maybe from previous trauma or less likely Map-
Dot-Fingerprint dystrophy; chronic blepharitis; severe 
chronic keratitis, OD, which may have developed from previous 
trauma with secondary recurrent erosion syndrome.  However 
chronic staph blepharitis medicaments keratitis or very 
possibly a combination of the above was most likely.

A medical opinion dated March 2001 was received from the VA 
examiner who examined the veteran in July 1997.  The examiner 
stated that he diagnosed the veteran with recurrent 
epithelial abrasion in the right eye.  This occurs when there 
has been damage to the epithelial basement membrane; the 
right junctions between the corneal anterior trauma and 
basement membrane are damaged at the time the trauma occurs.  
This may manifest rapidly after the trauma or it may take 
years before the manifestations.  The veteran had recurrent 
erosions aggravated by dry eye syndrome which had produced 
corneal scarring and vision loss.

A second medical opinion dated April 2001 was received from 
the same VA examiner who stated that there was a positive 
association between the in-service accident and the veteran's 
present condition of recurrent erosions.  It was likely that 
the in-service accident the veteran suffered was related to 
her recurrent erosions.  

In a November 2001 VA examination a diagnosis of evidence of 
right corneal scarring with symptoms associated with 
recurrent abrasions was made.  "There is a positive 
association between the accident with right corneal trauma 
reported in 1984 and the present condition due to altered 
corneal epithelial barrier with persistent keratitis."

The examiner was asked to again review the medical evidence 
and claims folder in light of her strong statement indicating 
a "positive association" between the accident in service 
with the alleged right corneal trauma reported in 1984 and 
the present condition.  The examiner admitted while there was 
no recorded evidence of record of the alleged trauma in 
service, the examiner noted that the veteran had corneal 
scarring and recurrent erosion which were most likely 
associated with a previous trauma.  It was a matter of 
credibility and the examiner saw "no reason why she should 
not be believed."

In addition the file contains several private medical 
opinions supporting the veteran's claim.

Analysis.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, service connection may be granted pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In view of the above, the Board is of the opinion that the 
nexus between service and the current right eye disorder has 
been satisfied by the evidence.  Here, the veteran has 
continually reported to physicians her history of injuring 
her right eye in a accident while in service.  Service 
medical records document that the veteran reported that she 
had been struck on the right side of her face.  A VA 
physician who listened to the veteran's account of the in-
service incident concluded that her account of the in-service 
trauma to her right eye was credible.  Additionally, several 
private physician, as well as several VA examiners have 
offered medical opinions providing a nexus between the 
veteran's current right eye disorder and the in-service 
trauma to her right eye.  The Board finds that the opinions 
of the veteran's treating private physicians and the VA 
examiners are persuasive in this case.  Thus, in view of this 
evidence, and with application of the benefit of the doubt 
rule, the Board finds that the recurrent corneal epithelial 
abrasion of the veteran's right eye with corneal scarring and 
persistent keratitis cannot be dissociated from the in-
service injury to the right eye.


ORDER

Service connection for recurrent corneal epithelial abrasion 
of the right eye with corneal scarring and persistent 
keratitis is granted.


REMAND

In June 1996, the veteran filed a claim for an emotional 
disorder secondary to a right eye disorder.  Medical records 
dated in July 1996 noted that the veteran reported depression 
and anxiety due to military service and vision problems.  She 
discussed panic attacks in the military, harassment from 
superiors because of race and her refusal of sexual advances.  
During treatment she showed signs of depression, severe 
anxiety, and fear of loss of independence due to vision 
problems.  

By rating action in November 1996 the RO denied the veteran's 
claim of entitlement to service connection for depression and 
a panic disorder.  In denying the claim the RO noted that the 
veteran had been seen during service for complaints of 
nightmares and other symptoms and that an assessment of poor 
coping skills had been made at that time.  The first post-
service treatment for a psychiatric disorder was in 1996, 
almost 11 years after service.

In a June 1997 personal hearing, the veteran noted emotional 
changes caused by her eyesight problem.  From her statements 
and testimony it is clear that the veteran claims that she 
has a psychiatric disorder which is due, in part, to her 
right eye disorder.

Due to the uncertainty of the veteran's psychiatric 
diagnosis, and the favorable decision regarding the claim of 
service connection for a right eye disorder, the Board finds 
that a remand and examination are in order.  As the Board has 
determined that an examination is necessary, the veteran is 
hereby notified that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a) (2001).  The provisions 
of 38 C.F.R. § 3.655 address the consequences of her failure 
to attend scheduled medical examinations.  Specifically, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  38 C.F.R. § 3.655(a) (2001).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify all recent medical care 
relevant to a psychiatric disorder.  
After securing any necessary release, the 
RO should make all reasonable efforts to 
obtain records from the sources 
identified by the veteran which are not 
already on file.

2.  The veteran should then be afforded a 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder(s).  The examination 
should include all appropriate tests and 
evaluations, including any warranted 
psychological testing.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  
After reviewing the records and examining 
the veteran, the examiner should identify 
all psychiatric pathology.  The examiner 
should state whether it is as likely as 
not that any current psychiatric disorder 
is related to the psychiatric symptoms 
noted when the veteran was in the 
military or is related to the service-
connected right eye disorder.  If the 
veteran does not have a psychiatric 
disorder which began during her military 
service or is caused by the service-
connected right eye disorder, the 
examiner should express an opinion as to 
whether the service-connected eye 
disability aggravates a psychiatric 
disorder.  If such aggravation is 
determined to exist, the examiner should 
identify, to the extent possible, the 
incremental increase in severity of the 
psychiatric disorder that is due to the 
service-connected disability.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

